 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON



 4                                                                  Jan 31, 2020
 5                                                                      SEAN F. MCAVOY, CLERK



 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 DALLAS JOHN PAUL LANGE,                          1:19-cv-03268-SAB
11                Petitioner,
12        v.                                         ORDER SUMMARILY
13                                                   DISMISSING HABEAS
14 STATE OF WASHINGTON,                              PETITION
15                Respondent.
16
17        Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro
18 se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
19 U.S.C. § 2254. The $5.00 filing fee has been paid.
20                              PROPER RESPONDENT
21        An initial defect with the Petition is that it fails to name a proper party as a
22 respondent. The proper respondent in a federal petition seeking habeas corpus
23 relief is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S.
24 426 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the
25 petitioner is incarcerated, the proper respondent is generally the warden of the
26 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81
27 F.3d 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal
28 courts of personal jurisdiction. See Stanley, 21 F.3d at 360.

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 1
 1                          EXHAUSTION REQUIREMENT
 2        Petitioner challenges his 2018 Klickitat County conviction for First Degree
 3 Assault. He was sentenced to 147 months’ incarceration. Petitioner indicates that
 4 he did not appeal his conviction and sentence. ECF No. 1 at 37.
 5        In his grounds for relief, Petitioner argues that the State of Washington has
 6 no jurisdiction to decide federal constitutional matters. ECF No. 1 at 40-47. It has
 7 long been settled that state courts are competent to decide questions arising under
 8 the U.S. Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty
 9 of the state court, as much as it is that of the federal courts, when the question of
10 the validity of a state statute is necessarily involved, as being in alleged violation
11 of any provision of the federal constitution, to decide that question, and to hold the
12 law void if it violate that instrument.”); see also Worldwide Church of God v.
13 McNair, 805 F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as
14 competent as federal courts to decide federal constitutional matters). Therefore,
15 Petitioner’s arguments to the contrary lack merit.
16        Additionally, before a federal court may grant habeas relief to a state
17 prisoner, the prisoner must exhaust the state court remedies available to him. 28
18 U.S.C. § 2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally
19 requires that a prisoner give the state courts an opportunity to act on his claims
20 before he presents those claims to a federal court. O'Sullivan v. Boerckel, 526 U.S.
21 838 (1999). A petitioner has not exhausted a claim for relief so long as the
22 petitioner has a right under state law to raise the claim by available procedure. See
23 Id.; 28 U.S.C. § 2254(c).
24        To meet the exhaustion requirement, the petitioner must have “fairly
25 present[ed] his claim in each appropriate state court (including a state supreme
26 court with powers of discretionary review), thereby alerting that court to the
27 federal nature of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry,
28 513 U.S. 364, 365–66 (1995). A petitioner fairly presents a claim to the state court

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 2
 1 by describing the factual or legal bases for that claim and by alerting the state court
 2 “to the fact that the ... [petitioner is] asserting claims under the United States
 3 Constitution.” Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249
 4 F.3d 895, 898 (9th Cir. 2001) (same). Mere similarity between a claim raised in
 5 state court and a claim in a federal habeas petition is insufficient. Duncan, 513
 6 U.S. at 365–366.
 7        Furthermore, to fairly present a claim, the petitioner “must give the state
 8 courts one full opportunity to resolve any constitutional issues by invoking one
 9 complete round of the State's established appellate review process.” O'Sullivan,
10 526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,
11 the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275
12 (1971). It appears from the face of the Petition and the attached documents that
13 Petitioner has not exhausted his state court remedies as to each of his grounds for
14 relief. Indeed, Petitioner affirmatively represents that he did not exhaust his state
15 court remedies.
16                  GROUNDS FOR FEDERAL HABEAS RELIEF
17        Petitioner asserts that the Washington state constitution contradicts the
18 federal constitution regarding the Fifth Amendment right to “presentment or
19 indictment of a Grand Jury.” He claims “no bill of indictment” was brought against
20 him rendering his arrest, conviction and imprisonment illegal.
21        Petitioner seems to argue that because the state courts have defied “federally
22 established procedures and processes for the adjudication of crimes” only “a court
23 of federal jurisdiction” has jurisdictional authority over his claims. His bald
24 assertion that “due process of the law was ignored” is unsupported by his factual
25 allegations.
26        The United States Supreme Court stated long ago: “Prosecution by
27 information instead of by indictment is provided for by the laws of Washington.
28 This is not a violation of the Federal Constitution.” See Gaines v. Washington, 277

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 3
 1 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the contrary presented
 2 in his four grounds for federal habeas relief are legally frivolous.
 3        Because it plainly appears from the petition and accompanying documents
 4 that Petitioner is not entitled to relief in this Court, IT IS ORDERED the petition,
 5 ECF No. 1, is DISMISSED pursuant to Rule 4, Rules Governing Section 2254
 6 Cases in the United States District Courts. IT IS FURTHER ORDERED that all
 7 pending Motions are DENIED as moot.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,
 9 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
10 that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
11 taken in good faith, and there is no basis upon which to issue a certificate of
12 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
13 appealability is therefore DENIED.
14        DATED this VW day of January 2020.
15
16
17
18
19
                                                       6WDQOH\$%DVWLDQ
20
                                                  8QLWHG6WDWHV'LVWULFW-XGJH
21
22
23
24
25
26
27
28

     ORDER SUMMARILY DISMISSING HABEAS PETITION -- 4
